                                                                   JS-6


              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




MICHAEL GRECCO                      CV 19-4776 DSF (PJWx)
PRODUCTIONS, INC.,
      Plaintiff,                    JUDGMENT

                v.

ZIFF DAVIS, LLC,
       Defendant.



   The Court having granted a motion to dismiss without further leave
to amend,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendant recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.



   Date: November 18, 2019          ___________________________
                                    Dale S. Fischer
                                    United States District Judge
